--------------------------------------------------------------------------------


EXHIBIT 10.2
 
AMENDMENT NO. 1
TO
EMPLOYMENT AGREEMENT
BETWEEN AMERICA’S CAR-MART, INC. AND EDDIE L. HIGHT


This Amendment No. 1 to the Employment Agreement (the “Amendment”) between
America’s Car-Mart, Inc., an Arkansas corporation (the “Company”) and Eddie L.
Hight (the “Associate”) is entered into and effective as of November 13, 2009.


RECITALS


WHEREAS, the Company and the Associate have agreed to certain amendments to the
Employment Agreement dated on or as of May 1, 2007 between the Company and the
Associate (the “Employment Agreement”) as set forth below;


WHEREAS, all capitalized terms not defined herein shall have the same meaning
given to such terms in the Employment Agreement.


NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the parties hereto, each intending to be legally bound hereby, agree as
follows:


1.           Amendment of Section 3.  Section 3 of the Employment Agreement is
hereby deleted in its entirety and replaced with the following:


Term.  Unless otherwise terminated in accordance with Sections 8, 9, 10 or 11,
the Employment Term shall be for a term ending April 30, 2015.  This Agreement
shall be automatically renewed for successive additional Employment Terms of one
(1) year each unless notice of termination is given in writing by either party
to the other party at least thirty (30) days prior to the expiration of the
initial Employment Term or any renewal Employment Term.


2.           Amendment of Section 4(a).  Section 4(a) of the Employment
Agreement is hereby deleted in its entirety and replaced with the following:


(a)           Base Salary and Benefits.  The base annual salary of the Associate
for his employment services hereunder shall be $185,000 or such higher annual
salary, if any, as shall be approved by the Board of Directors of the Parent
Company from time to time (the “Base Salary”), which shall be payable in
accordance with the Company’s payroll policy.  Effective as of May 1, 2010, the
Base Salary for the Associate shall be $250,000 or such higher annual salary, if
any, as shall be approved by the Board of Directors of the Parent Company from
time to time.  Nothing contained herein shall affect or in any way limit the
Associate’s rights as an Associate of the Company to participate in any Company
401(k) profit sharing plan or medical and life insurance programs offered by the
Company to its employees, or affect or in any way limit any other benefits
provided to the Associate as of the date hereof or as may be approved by the
Board of Directors of the Parent Company from time to time, all of which shall
be available to the Associate to the same extent as if this Agreement had not
existed, and compensation received by the Associate hereunder shall be in
addition to the foregoing.



*Filed under application for confidential treatment.
 

--------------------------------------------------------------------------------

 

3.           Amendment to Section 4(b).  Section 4(b) of the Employment
Agreement is hereby deleted in its entirety and replaced with the following:


(b)           Bonus.


(i)           In addition to the Base Salary and fringe benefits described
above, the Associate shall be eligible to earn an annual cash bonus (the
“Bonus”) during the term beginning May 1, 2007 and ending April 30, 2010.  The
Bonus range shall be $24,000 to $36,000 per fiscal year, and shall be based upon
Parent Company’s Economic Profit Per Share as defined and described below. The
Bonus will depend on the Parent Company attaining a minimum of 85% of its
projected economic profit per share (in which case a $24,000 bonus would be
paid) and will increase ratably up to 115% of its projected economic profit per
share (in which case a $36,000 bonus would be paid), as set forth in Appendix A
to this Agreement; provided however, Associate expressly acknowledges and agrees
that the projected Parent Company Economic Profit Per Share for fiscal 2009 and
fiscal 2010 shall be subject to adjustment by the Compensation Committee of the
Board of Directors of the Parent Company, in its sole discretion.


(ii)           In addition to the Base Salary and fringe benefits described
above and the Bonus described above, the Associate shall be eligible to earn an
additional cash bonus of $36,000 for the period beginning May 1, 2009 and ending
April 30, 2010 if for such period Parent Company’s GAAP Earnings Per Share (as
defined below) is $[X.XX]* or more; provided, however, that for purposes of this
Section 4(b)(ii), the Parent Company’s GAAP Earnings Per Share shall exclude any
and all compensation expense or charges associated with the amendments dated as
of November 13, 2009 to the Employment Agreements dated as of May 1, 2007,
between the Company and its “named executive officers” (as listed in the Parent
Company’s annual definitive proxy statement filed with the Securities and
Exchange Commission).


(iii)           In addition to the Base Salary and fringe benefits described
above, the Associate shall be eligible to earn a Bonus for each of the fiscal
years during the term beginning May 1, 2010 and ending April 30, 2015.  The
Bonus shall be based upon Parent Company’s projected fully diluted earnings per
share calculated in accordance with GAAP for each fiscal year (“GAAP Earnings
Per Share”). The Bonus will depend on the Parent Company attaining a minimum of
95% of its projected GAAP Earnings Per Share, as set forth in Appendix C to this
Agreement.

*Filed under application for confidential treatment.
 
2

--------------------------------------------------------------------------------

 



(iv)           “Parent Company’s Economic Profit Per Share” shall be defined as
net operating profit after tax, less a capital charge (after tax) applied to the
“Economic Capital” required to generate said profits, divided by fully diluted
shares outstanding.  “Economic Capital” is defined as net assets plus debt plus
cumulative after tax interest expense at the end of the fiscal year. The Parent
Company Economic Profit Per Share shall exclude any and all compensation
associated with the Employment Agreements dated as of May 1, 2007, between the
Company and its “named executive officers” (as listed in the Parent Company’s
annual definitive proxy statement filed with the Securities and Exchange
Commission).


(v)           The Bonus, if any, shall be paid each fiscal year, within fifteen
(15) days following the Parent Company’s filing of its annual report on Form
10-K for such fiscal year, based upon the Parent Company’s Economic Profit Per
Share or GAAP Earnings Per Share for that fiscal year.  Any Bonus shall be
deemed to be earned by the Associate if the Associate was an employee of the
Company as of the last day of the fiscal year in question.


 
4.           Addition of Section 4(e).  A new Section 4(e) is hereby inserted
into the Employment Agreement after Section 4(d) but before Section 5:


(e)           Additional Equity Awards.  On November 27, 2009, the Parent
Company will grant to the Associate the following equity awards: (i) a
non-qualified stock option to purchase 120,000 shares of Parent Company common
stock pursuant to the Parent Company’s 2007 Stock Option Plan, which options
shall vest in equal installments (24,000 options) on each of April 30, 2011,
April 30, 2012, April 30, 2013, April 30, 2014 and April 30, 2015; and (ii)
5,000 shares of restricted stock pursuant to the Parent Company’s Stock
Incentive Plan, which shares of restricted stock shall vest on April 30, 2015 if
the Parent Company attains at least 70% of its cumulative projected GAAP
Earnings Per Share for the period commencing on May 1, 2010 and ending on April
30, 2015.
 
5.           Addition of Appendix C.  A new Appendix C, as attached to this
Amendment, is hereby appended to the Employment Agreement after Appendix B.


6.           Reaffirmation.  Except to the extent the provisions of the
Employment Agreement are specifically amended, modified or superseded by this
Amendment, the Employment Agreement is in full force and effect and is hereby
ratified and confirmed.


7.           Amendment.  This Amendment and the Employment Agreement may only be
amended by a writing signed by each party hereto.


8.           Counterparts.  This Amendment may be executed in counterpart
signature pages, each of which shall constitute an original but all taken
together to constitute one instrument.


 
[SIGNATURE PAGE FOLLOWS.]


 

*Filed under application for confidential treatment.
 
3

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Amendment on and effective as
of the date first written above.

 

 
COMPANY:
 
AMERICA’S CAR-MART, INC.
 


 
By: /s/ Jeffrey A. Williams
Name: Jeffrey A. Williams
Title: Vice President Finance, Secretary and Chief Financial Officer




ASSOCIATE:




/s/ Eddie L. Hight
Eddie L. Hight

 


 





*Filed under application for confidential treatment.
 
4

--------------------------------------------------------------------------------

 



APPENDIX C


Applicable to the Bonus pursuant to Section 4(b)(iii)
of the
Employment Agreement
Fiscal 2011-2015





 
Fiscal Year
 
2011
2012
2013
2014
2015
Projected GAAP Earnings Per Share
2010 Actual GAAP Earnings Per Share multiplied by
[X.XX]*
2011 Projected GAAP Earnings Per Share multiplied by [X.XX]*
2012 Projected GAAP Earnings Per Share multiplied by [X.XX]*
2013 Projected GAAP Earnings Per Share multiplied by [X.XX]*
2014 Projected GAAP Earnings Per Share multiplied by [X.XX]*
Bonus Potential:
$70,000
$77,000
$84,700
$93,170
$102,487





If Parent Company’s actual GAAP Earnings Per Share equals 95-99% of Parent
Company’s projected GAAP Earnings Per Share (rounded to the nearest whole
percentage point), the Bonus for such fiscal year shall be the Bonus Potential
for such fiscal year multiplied by 0.67.


If Parent Company’s actual GAAP Earnings Per Share equals 100-104% of Parent
Company’s projected GAAP Earnings Per Share (rounded to the nearest whole
percentage point), the Bonus for such fiscal year shall be the Bonus Potential
for such fiscal year multiplied by 1.00.


If Parent Company’s actual GAAP Earnings Per Share equals 105% or more of Parent
Company’s projected GAAP Earnings Per Share (rounded to the nearest whole
percentage point), the Bonus for such fiscal year shall be the Bonus Potential
for such fiscal year multiplied by 1.33.



*Filed under application for confidential treatment.
C-1
 
 

--------------------------------------------------------------------------------

 
